Name: 2010/781/EU: Commission Decision of 16Ã December 2010 amending Council Directive 92/34/EEC to extend the derogation relating to import conditions for fruit plant propagating material and fruit plants intended for fruit production from third countries (notified under document C(2010) 9015)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  marketing;  means of agricultural production;  plant product;  agricultural activity
 Date Published: 2010-12-17

 17.12.2010 EN Official Journal of the European Union L 333/61 COMMISSION DECISION of 16 December 2010 amending Council Directive 92/34/EEC to extend the derogation relating to import conditions for fruit plant propagating material and fruit plants intended for fruit production from third countries (notified under document C(2010) 9015) (2010/781/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants, intended for fruit production (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) The Commission is required pursuant to Article 16(1) of Directive 92/34/EEC to decide whether fruit plant propagating material and fruit plants produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing are equivalent in all these respects to fruit plant propagating material and fruit plants produced in the Union and complying with the requirements and conditions of that Directive. (2) However, the information presently available on the conditions applying in third countries is still not sufficient to enable the Commission to adopt any such decision in respect of any third country at this stage. (3) In order to prevent trade patterns from being disrupted, Member States importing fruit plant propagating material and fruit plants from third countries should continue to be allowed to apply conditions equivalent to those applicable to similar Union products in accordance with Article 16(2) of Directive 92/34/EEC. (4) The period of application of the derogation provided for in Directive 92/34/EEC for such imports should consequently be extended until 29 September 2012. (5) Directive 92/34/EEC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species, HAS ADOPTED THIS DECISION: Article 1 In the first subparagraph of Article 16(2) of Directive 92/34/EEC, the date 31 December 2010 is replaced by 29 September 2012. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 December 2010. For the Commission John DALLI Member of the Commission (1) OJ L 157, 10.6.1992, p. 10.